NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 PARTNERS OF MASSACHUSETTS, LLC,
 PARTNERS PHARMACY, LLC, and
 PARTNERS PHARMACY SERVICES, LLC,
                                                        Civil Action No. 15-7960 (KSH) (CLW)
                      Plaintiffs,
   v.

 JOHN FANTASIA and PAUL SARDAGNOLA,                                     OPINION

                      Defendants,
   v.

 PATRICK DOWNING,

                      Third Party Defendant.




Katharine S. Hayden, U.S.D.J.

        Defendant John Fantasia and his former business partner sold their commercial pharmacy

business, Diversified Specialty Pharmacy, LLC (“DSP”), to plaintiff Partners of Massachusetts,

LLC, in March 2013 for $6.7M. As part of the transaction, Fantasia agreed to a six-year restrictive

covenant which barred competition, solicitation of clients and employees, and interference with

DSP contracts transferred to Partners in the sale. Fantasia also entered into an employment

agreement with Partners. Things changed considerably two years later, when Partners fired

Fantasia on May 15, 2015, and, after some months of negotiation, the parties signed a separation

agreement on September 30, 2015.

        The dealings between Partners and Fantasia are governed by five contracts—an Asset

Purchase Agreement (“APA”), a restrictive covenant, an employment agreement, an escrow

                                                1
agreement, and a separation agreement—which track their evolving relationship, first as

buyer/seller, then employer/employee, then former employer/fired employee.           Each contract

contains a choice of law provision directing the application of either New Jersey, New York,

Massachusetts, or Delaware law.

       On November 6, 2015, Partners sued Fantasia1 alleging that in the months after he was

fired he breached his restrictive covenant by attempting to establish a competing pharmacy

business and soliciting Partners’ customers and employees. (D.E. 1, Compl. ¶¶ 1-3.) Partners did

not seek immediate injunctive relief.

       Motion practice began with Fantasia’s application to transfer the litigation to the District

of Massachusetts, which was denied by written opinion on December 29, 2016. (D.E. 42.) On

January 27, 2017, Fantasia answered the complaint and asserted affirmative defenses and

counterclaims (D.E. 49), and also filed a third party complaint against Partners’ president, Patrick

Downing (D.E. 50). Partners moved to dismiss all but one of Fantasia’s counterclaims. (D.E. 54.)

Shortly afterwards, Downing moved to partially dismiss Fantasia’s third party complaint. (D.E.

60.)

       While those motions were pending, Partners moved for permission to file a second

amended complaint that adds a count against Fantasia for breach of the separation agreement’s

confidentiality clause. (D.E. 69.) After that motion was briefed, the parties informed the Court

that they were engaged in mediation (D.E. 73) and at that point, all pending motions were

terminated. The parties revived these motions some months later, this time based on the second

amended complaint and amended counterclaims.




1
 Partners originally named Paul Sardagnola as a defendant in the suit, but dismissed all claims
against him on January 17, 2018 (D.E. 84).
                                                 2
       Now before the Court, Partners seeks dismissal of seven of the eight counts in Fantasia’s

amended counterclaims (D.E. 105). Downing, represented by Partners’ counsel, seeks dismissal

of two of the three counts in the third party complaint against him. (D.E. 81.) The Court held oral

argument on December 4, 2018.

  I.       Legal Standard

       Partners’ and Downing’s motions to dismiss are brought under Fed. R. Civ. P. 12(b)(6) for

failure to state a claim upon which relief can be granted.

       To survive dismissal where the sufficiency of pleadings is challenged, “a complaint must

contain sufficient factual matter, accepted as true” to state a facially plausible claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)).

       Along with sufficiency arguments, Partners argues that the parties’ contracts include

provisions barring several of the counterclaims. While a district court ruling on a motion to dismiss

generally “may not consider matters extraneous to the pleadings,” it may properly consider a

“document integral to or explicitly relied upon in the complaint . . . without converting the motion

[to dismiss] into one for summary judgment.” In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1426 (3d Cir. 1997) (citations omitted).

 II.       Fantasia’s Responsive Lawsuits against Partners and Downing

       Fantasia’s eight counterclaims assert the following causes of action: Count 1 seeks

declaratory relief from the restrictive covenant; Count 2 alleges breach of contract for failure to

“tender the full purchase price as set forth in the APA”; Count 3 asserts a related claim for the

breach of the implied covenant of good faith and fair dealing; Counts 4 through 7 sound in tort,

raising claims for defamation, malicious abuse of process, malicious use of process, and



                                                 3
interference with advantageous relations; and Count 8 alleges that Partners breached the implied

covenant of good faith and fair dealing with respect to the separation agreement. At this time,

Partners does not move to dismiss Count 4, which asserts a defamation claim. Additionally,

Fantasia has withdrawn Count 6, a claim for malicious use of process. (D.E. 107-1, Opp. Br. 13.)

       Downing seeks to dismiss two of the three counts in the third party complaint: Count 2,

which asserts a defamation claim, and Count 3, a claim for interference with advantageous

relations that mirrors Count 8 of the counterclaims.

       A. Partners’ Partial Motion to Dismiss Fantasia’s Counterclaims

       The Final Pretrial Order addresses the pending motions this way:

       Plaintiffs and Patrick Downing have filed Motions to Dismiss Fantasia’s
       counterclaims and third-party claims. As explained below, if allowed, these
       Motions will resolve all issues in this case except for Partners’ affirmative claims.
       Plaintiffs filed a renewed Motion to Dismiss all of Fantasia’s counterclaims except
       Defamation (Counterclaim IV) for failure to state a claim pursuant to Rule 12(b)(6)
       of the Federal Rules of Civil Procedure. (See Plaintiffs’ briefing at DN105;
       DN109). Similarly, Downing filed a renewed Motion to Dismiss Fantasia’s third-
       party claims for Defamation (Count II) and Interference with Advantageous
       Relations (Count III). (See Downing’s briefing at DN81; DN91). If these Motions
       are allowed, only two of Fantasia’s claims would technically remain: Counterclaim
       IV for Defamation against Partners; and, Third-Party Claim I for Intentional
       Interference with Fantasia’s Employment Agreement against Downing. However,
       if this Court grants Downing’s Motion to Dismiss Fantasia’s third-party defamation
       claim on the basis that New Jersey’s one year statute of limitation bars the claim,
       see DN81, pp. 3-4, then Fantasia’s defamation claim against Partners is also
       barred—and, Partners would ask this Court to make a corresponding ruling
       regarding Counterclaim IV. Likewise, if this Court grants Partners’ Motion to
       Dismiss certain of Fantasia’s counterclaims on the grounds that Fantasia’s
       Separation Agreement with Partners released all claims against the company and
       its employees, including Downing, see DN105, pp. 13-15, then Fantasia’s third-
       party claim against Downing for Intentional Interference with his Employment
       Agreement is also released—and, Downing would ask this Court to make a
       corresponding ruling regarding Third-Party Claim I.

(D.E. 113, Final Pretrial Order 5.)




                                                4
          Partners’ “affirmative claims” against Fantasia referenced in this paragraph are breach of

the APA, breach of the implied covenant of good faith and fair dealing, tortious interference with

the performance of a contract, tortious interference with economic relationship, unfair and

deceptive trade practices, misappropriation of confidential business information, violation of the

New Jersey Trade Secrets Act, and breach of the separation agreement. (D.E. 97, 2d Am. Compl.

¶¶ 52-106.)

          In the Final Pretrial Order, Partners also indicates its plans for prevailing on its affirmative

claims:

          Partners expects to file a Motion for Summary Judgment on Count I (Breach of
          Fantasia’s Restrictive Covenant Agreement), Count IX (Breach of the Separation
          Agreement), and certain related counts . . . . If Partners and Downing prevail on
          their pending Motions to Dismiss and Partners ultimately prevails on these claims
          on summary judgment and is awarded liquated damages due under the Separation
          Agreement ($138,461), damages based on the valuation of the Restrictive Covenant
          ($600,000) plus legal fees due under the express terms of both agreements, Partners
          may elect to forgo its other claims and terminate this case.

(Final Pretrial Order 7.)

          If successful on this motion, Partners knocks out counterclaims that serve to defend against

its affirmative claims, which paint Fantasia as cheating on his contractual obligations and poaching

on Partners’ market territory. This begs the question of how Fantasia would file a meaningful

opposition to Partners’ follow-up summary judgment motion.                The very relevant issues of

credibility and context, which appear to be central to the theme of Fantasia’s counterclaims, would

be marginalized. Because discovery is over, absent live testimony subject to cross examination

(the most effective “engine” for getting to the truth), there is no way of testing Partners’ allegations.

          Also to be considered is the interrelated nature of the contracts governing the dealings

between Partners and Fantasia. At oral argument, Partners’ counsel commented:




                                                     5
       We do recognize that the APA is the overarching document. And that all of the
       other documents2 are exhibits to the APA, which amplify the intent and specify the
       intent of the parties and control the conduct at issue, except obviously the separation
       agreement that was executed in 201[5].

(D.E. 122, Oral Argument 35.) But counsel also linked the 2015 separation agreement back to the

2013 employment agreement, stating that the latter provides that “[p]ayments of the foregoing

severance benefits set forth herein shall be subject to the execution and delivery by the Executive

of a separation agreement containing appropriate releases of the Company.” (Id. at 13; D.E. 105-

6, Emp’t Agreement § 6(c).) This description of the web of contracts begs another question: Is

Partners’ assertion correct that the employment agreement he entered in 2013 requires Fantasia to

sign a general release of claims against Partners, whenever they might arrive? Put another way,

are Fantasia’s counterclaims like pins lined up to be knocked over by one big contractual bowling

ball rumbling down the lane?

       To this point, Fantasia argues that section 6(c) of the employment contract does not

contemplate a general release, but rather directs that the separation agreement contain “appropriate

releases.” He argues that in the context of a separation agreement, the release would be limited to

claims related to his employment. (Oral Argument 45.) The interconnectedness of these contracts

and the disputed scope of the separation agreement’s release provision caution against accepting

Partners’ vigorous contentions that Fantasia has released all claims against it.

       This observation leads to what was described at oral argument as the “parallel track” issue.

The Court asked Partners’ counsel to speak to the proximity of the negotiations for Fantasia’s

separation agreement and unilateral release, and Partners’ ongoing investigation and decision to

sue him a few weeks later. Counsel responded:



2
 The “other documents” referenced here include the restrictive covenant, the employment
agreement, and the escrow agreement.
                                                 6
        In-house counsel was negotiating with [Fantasia’s counsel] on the separation
        agreement. That took a period of months as I indicated, regardless of the parallel
        track investigation that they were conducting, in-house counsel made the
        determination that the employment agreement required a payment. The parties
        reached an agreement. The employment agreement contemplated a unilateral
        release. Things were happening very fast on a parallel track, which was litigation.
        That is what happened.

(Oral Argument 16.) The Court then asked whether “the covenant of good faith and fair dealing

could . . . be the blunderbuss to break through the . . . ironclad statements in [the separation]

agreement,” because from Fantasia’s perspective, “ ‘You made me sign this, all the time you knew

perfectly well you were going to come at me and you made me release all of my defenses.’ ” (Id.

at 17.) Counsel replied:

        Number one, we are entitled to do that. Number two, that is an imaginary world,
        and things were moving fast in the reality of business, you don’t have perfect
        knowledge at the time, you have perfect knowledge after the fact . . . . They depose
        in-house counsel, and again things were moving, as your Honor knows, there’s one
        in-house counsel for a huge company. A lot of issues going on. You got business
        people doing stuff. You got lawyers doing stuff. The timing I will admit, is
        interesting, but it is inconsequential.

(Id. at 17-18.)

        Fantasia’s counsel refuted the “parallel track” theory:

        Patrick Downing was the CEO who signed the release. He is the person who
        instituted the investigation. Thomas McKinney is the one who negotiated the
        release, he is the one who gave the instructions. He told Mr. Downing the suit had
        been filed. I don’t know how they could have been on two separate tracks when it
        is the same people involved in the investigation and the separation agreement and
        release.

(Id. at 78.)

        In light of the foregoing, the Court preserves the following counterclaims: Count 1 seeking

declaratory relief from the restrictive covenant; Count 2 alleging breach of contract for failure to

pay the full purchase price under the APA; Count 3 asserting the breach of the implied covenant




                                                 7
of good faith and fair dealing; and Count 8 asserting breach of the implied covenant of good faith

and fair dealing with respect to the separation agreement.

       B. Partners’ Motion to Dismiss Counts 5, 6, and 7

       Counts 5, 6, and 7 do not relate to the contractual relationships and the good faith behind

Partners’ dealings with Fantasia. The general basis for dismissal of these counts, according to

Partners’ motion, is that Fantasia has insufficiently pled the torts.

       Arguing for the dismissal of Count 5, a claim for the tort of malicious abuse of process,

Partners asserts that Fantasia has failed to plead the required element of a “further act after the

issuance of process . . . representing the perversion of the legitimate use of process.” (D.E. 105-

1, Partners Br. 26.) Fantasia counters that Partners, “knowing Fantasia is not operating a pharmacy

and is not servicing any former clients of Partners, seeks discovery as to the formation, creation

and operation of a pharmacy (that they know does not exist) and communications/correspondence

with approximately eleven (11) nursing homes in Massachusetts (that Partners knows Fantasia

does not service),” thereby using the discovery process for the following improper purposes: “to

justify their malicious filing,” “prolong litigation,” and “require Fantasia to incur attorney’s fees.”

(Opp. Br. 30-31.) Partners refutes these allegations, describing its discovery demands as “highly

relevant to the[] claims in this case.” (D.E. 109, Reply Br. 11.)

       There is a distinction between Count 5 and the malicious use of process claim (Count 6)

that Fantasia has voluntarily withdrawn. (Opp. Br. 11.) “[T]he malicious use [of process] is the

employment of process for its ostensible purpose, although without reasonable or probable cause,

whereas the malicious abuse [of process] is the employment of a process in a manner not

contemplated by law.” Baglini v. Lauletta, 338 N.J. Super. 282, 294 (App. Div. 2001) (emphasis

added). Accordingly, a claim for malicious abuse of process requires that “the defendant perform



                                                  8
‘further acts’ after issuance of process which represent the perversion or abuse of the legitimate

purposes of that process.” Id. (internal citations omitted); see also Penwag Prop. Co., Inc. v.

Landau, 148 N.J. Super. 493, 499 (App. Div. 1977) (“In the absence of some coercive or

illegitimate use of the judicial process there can be no claim for its abuse.”).

       In the context of an abuse of process claim, ‘process’ has been limited to “certain products

of litigation that a court issues, such as a summons, mandate, or writ used by a court to compel the

appearance of the defendant in a legal action or compliance with its orders.” Zebrowski v. Wells

Fargo Bank, N.A., 657 F. Supp. 2d 511, 518 (D.N.J. 2009) (Rodriguez, J.) (internal citations

omitted); see also Read v. Profeta, No. 15-2637, 2017 WL 123438, at *6 (D.N.J. Jan. 11, 2017)

(McNulty, J.) (“[T]his tort generally has a far narrower focus: the misuse of the court’s coercive

powers or writs.”)

       Courts have declined to find abuse of process where there is “regular and legitimate use of

process, though with a bad intention.” Penwag, 148 N.J. Super. at 498. In Penwag, the defendant,

a commercial tenant, successfully defended against a lawsuit brought by his landlord. The lower

court also ruled for the defendant in his counterclaim for malicious abuse of process; the landlord

appealed that judgment. Reversing the lower court, the appellate court held that because the

landlord’s lawsuit was a “legitimate use of the judicial process—albeit with unjust and ulterior

motives” and “not utilized to accomplish an end outside the legitimate purview of the litigation

itself,” it lacked “the gist of the [malicious abuse of process] cause of action.” Id. at 499.

       Fantasia relies on NVR, Inc. v. Davern, No. 15-5059, 2016 WL 7013459 (D.N.J. Nov. 30,

2016) (Hillman, J.), to support his position that Partners’ use of discovery satisfies the “further

act” element of malicious abuse of process. In that case, Davern, a former NVR employee, filed

a counterclaim for malicious abuse of process alleging that NVR had no reasonable basis to file



                                                  9
suit, but rather had pursued litigation to get Davern fired from his new job and “sabotage [his]

relationship with [his new employer].” Id. at *4. NVR moved to dismiss the counterclaim, arguing

that an abuse of process claim cannot advance where the only “process” having occurred was the

summons and complaint. NVR also argued that Davern failed to allege a “further act” after the

issuance of process that would “plausibly support a conclusion that NVR ha[d] pursued this suit

solely to injure Davern.” Id. at *5. The court rejected both arguments, holding that the summons

satisfied the process requirement and NVR’s continued litigation of the case “in a manner

inconsistent with any realistic potential damages recovery” constituted the required “further act.”

Id.

       However, Davern’s abuse of process claim was replete with supporting factual allegations

that were borne out by the discovery. For example, during deposition, NVR admitted that Davern’s

alleged conduct had not resulted in lost sales, land opportunities, or employees; and forensic

analysis of Davern’s devices revealed that he did not access NVR information following his

resignation. By contrast, Fantasia’s claim rests on a bare assertion that Partners “knows its claims

are frivolous” and discovery is being undertaken “for the sole purpose” of harassment, prolonging

litigation, and running up Fantasia’s legal fees. (Counterclaims ¶¶ 81, 83.) In addition, a series of

contracts are relevant in determining the legal significance of the dealings between Partners and

Fantasia, whereas NVR and Davern had no non-compete agreement.

       For the forgoing reasons, the Court grants Partners’ motion to dismiss Count 5.3




3
  The Court notes the apparent contradiction underlying Fantasia’s decision to bring both a claim
for malicious abuse of process and a claim for malicious use of process. As stated above, the
first can only exist if process is used in a manner not contemplated by law, which contravenes
the required showing for malicious use of process—that though process was proper, it lacked
reasonable or probable cause.
                                                 10
          With respect to Count 7, Partners claims that Fantasia has failed to allege specific lost

business opportunities, a necessary element of a claim for the tort of interference with

advantageous relations. (Partners Br. 30.) When considering this challenge, what must be

remembered is Fantasia’s long association in the business and by extension, the business

community. In defending, he will likely be examined, as will Partners’ witnesses, on contacts with

business associates, competitors, and colleagues. Partners paints Fantasia as a cheat on his

obligations under the restrictive covenant and confidentiality agreement. Fantasia touts his “stellar

business reputation,” which he claims has been damaged, asserting he made 154 applications and

“after initial positive contact the potential employers inexplicably changed their minds or did not

follow-up.” In short, the parties’ oppressive business relationship that has doomed settlement

efforts to date will be laid out one way or another, and the Court finds a reasonable inference can

be drawn that Fantasia suffered business consequences sufficient to present evidence on that

theory.

          At this time, Partners does not move to dismiss Count 4, which asserts a defamation claim,

but it has asked the Court to rule consistent with Downing’s arguments, which are addressed

below.

          C. Downing’s Partial Motion to Dismiss

          Turning to Downing’s motion, he argues that Count 2 of the third party complaint, alleging

defamation, is barred by New Jersey’s one-year statute of limitations. Fantasia asserts that the

three-year limitation period of Massachusetts applies. Count 2 is the only claim that involves a

choice of law dispute.

          “A federal court sitting in diversity applies the choice-of-law rules of the forum state—

here, New Jersey—to determine the controlling law.” Maniscalco v. Brother Int’l (USA) Corp.,



                                                  11
709 F.3d 202, 206 (3d Cir. 2013). First, the court determines whether an actual conflict exists

among the laws of the states with interests in the litigation. McCarrell v. Hoffmann-La Roche,

Inc., 227 N.J. 569, 584 (2017). If the court finds no actual conflict, “‘the choice-of-law question

is inconsequential, and the forum state applies its own law to resolve the disputed issue.’”

Continental Ins. Co. v. Honeywell Int’l, Inc., 234 N.J. 23, 46 (2018) (quoting Rowe v. Hoffmann-

LaRoche, Inc., 189 N.J. 615, 621 (2007).

       Here, the Court easily finds that a conflict of law exists, and easily finds as well that its

ruling is outcome determinative because Fantasia’s defamation claim against Downing is only

timely if the Massachusetts limitations period applies. New Jersey recently adopted section 142

of the Second Restatement “as the operative choice-of-law rule for resolving statute-of-limitations

conflicts.” McCarrell, 227 N.J. at 574. Section 142 provides:

        Whether a claim will be maintained against the defense of the statute of limitations
        is determined under the principles stated in § 6. In general, unless the exceptional
        circumstances of the case make such a result unreasonable:
        (1) The forum will apply its own statute of limitations barring the claim.
        (2) The forum will apply its own statute of limitations permitting the claim unless:
            (a) maintenance of the claim would serve no substantial interest of the forum;
                and
            (b) the claim would be barred under the statute of limitations of a state having
                a more significant relationship to the parties and the occurrence.

Restatement (Second) of Conflicts of Law § 142 (Am. Law Inst. 1988).

       The Court notes that both parties premised their arguments on section 142, subsection 2,

which governs when the forum applies its own statute of limitations permitting the claim. The

applicable language appears in subsection 1, because New Jersey’s limitations period bars the

defamation claim. And so the inquiry is whether “exceptional circumstances of the case make

such a result unreasonable.”

       Comment f supplies guidance when the forum has the shorter statute:



                                                12
       There will be rare situations where the forum will entertain a claim that is barred
       by its own statute of limitations but not by that of some other state. Thus, the suit
       will be entertained when the forum believed that under the special circumstances
       of the case, dismissal of the claim would be unjust. This may be so when through
       no fault of the plaintiff an alternative forum is not available . . . .

Id. at cmt. f. The comment goes on to examine situations where either an alternative forum is

unavailable or is available and extremely inconvenient. Throughout comment f, the underlying

assumption is that the plaintiff chose the forum and is the party initiating the lawsuit under attack

on limitations grounds. Fantasia is a third party plaintiff and argues that his third party lawsuit

was “filed in New Jersey out of necessity and practicality” right after the Court denied his motion

to transfer venue to Massachusetts. (D.E. 86, Opp. Br. to Downing MTD 11.) Fantasia makes the

good point that running a parallel lawsuit for defamation in that state as opposed to filing his third

party lawsuit in this action could lead to “duplicative litigation, duplicative discovery, the

involvement of similar parties, and finally, the potential of a completely different and conflicting

outcome.” (Id.)

       As to whether New Jersey has a substantial interest, the third party complaint refers to New

Jersey once, in paragraph two when it describes Partners as having places of business in both

Massachusetts and New Jersey and having “elected to bring this litigation in the State of New

Jersey.” (D.E. 50, 3d Party Compl. ¶ 2.) All other assertions concern Massachusetts. Downing

and Fantasia are both residents of Massachusetts. (Id. ¶¶ 1-2.) They both work in Massachusetts.

(Id. ¶¶ 3-4.) Downing fired Fantasia in Massachusetts. (Id. ¶ 16.) In November 2015, following

the termination, Downing “called a meeting of all Partners’ employees in the facility located in

Marlborough, Massachusetts” and attributed “the recent loss of clients . . . solely to Fantasia,”

accusing him of “incompetence and theft” and relaying his plans to sue Fantasia. (Id. ¶ 19.)

Fantasia’s employment search has been unsuccessful, even after 154 applications and “initial



                                                 13
positive contact” with potential employers. (Id. ¶ 23.) Fantasia attributes this to Downing

“spreading false information about him to potential employers.” (Id. ¶ 24.) The substantial

relationship here is with Massachusetts, not New Jersey.

       Additionally, the difference between the limitations periods is two years. The Restatement

guidance describes this as a small difference, which signals that preserving the claim would not

compromise an important forum policy of protecting against stale claims.

       The Court is satisfied that the pertinent analysis in the Restatement counsels applying

Massachusetts’s three-year limitations period on the defamation claim because under the

exceptional circumstances in this case, the presumption that New Jersey’s limitations bar would

apply is unreasonable. Downing’s motion to dismiss Count 2 is denied. Consistent with this

ruling, Fantasia’s Count 4 defamation claim against Partners is preserved.

       Downing also seeks dismissal of Count 3, which the Court preserves for the same reasons

set forth above respecting Count 7 of Fantasia’s counterclaim against Partners. Both urge

dismissal based on insufficient pleading, as to which the Court disagrees.

III.       Conclusion

       For the reasons set forth above, Partners’ partial motion to dismiss is GRANTED IN PART

insofar as Counts 5 and 6 are dismissed, and DENIED IN PART insofar as it seeks to dismiss

Counts 1, 2, 3, 7, and 8, and Downing’s partial motion to dismiss is DENIED. An appropriate

order will follow.



                                                            /s/ Katharine S. Hayden_____
Date: February 11, 2019                                     Katharine S. Hayden, U.S.D.J




                                                14
